July 24, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
  MINDI M., INDIVIDUALLY AND AS NEXT FRIEND OF S.M., A CHILD,
                           Appellant

NO. 14-13-00515-CV                           V.

       THE FLAGSHIP HOTEL, LTD, FLAGSHIP HOSPITALITY, INC.,
         INDIVIDUALLY AND D/B/A FLAGSHIP HOTEL, Appellees
                 ________________________________

       This court today issued a substitute opinion. We order this court’s former
judgment of June 26, 2014, vacated, set aside, and annulled. We further order this
court’s opinion of June 26, 2014, withdrawn. We deny the motion for rehearing as
moot.
       This cause, an appeal from the judgment in favor of appellees, The Flagship
Hotel, Ltd, Flagship Hospitality, Inc., Individually and d/b/a Flagship Hotel, signed
January 28, 2013, was heard on the transcript of the record. We have inspected the
record and find that the trial court erred by disposing of the claim for negligent
hiring, retention, and supervision. We therefore order that the portions of the
judgment that dispose of the claim for negligent hiring, retention, and supervision
are REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court’s opinion.
       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.
       We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.